Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 1 of 15 PageID 82




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                   Case number: 3:21-CR-22(S1)-MMH-MCR

KRISTOPHER JUSTINBOYER ERVIN
__________________________________________________________________

            MOTION TO DISMISS SUPERSEDING INDICTMENT AND
                         MEMORANDUM OF LAW

           The Defendant, KRISTOPHER JUSTINBOYER ERVIN, by and through

the undersigned attorney, moves to dismiss the Superseding Indictment (Doc

25).       Particularly, the Defendant, Mr. Ervin, moves to dismiss Counts 1

through 7 in part, and Counts 8 through 14 in full, for (1) Failure to State an

Offense; (2) Unconstitutional Vagueness; (3) First Amendment Violations; and

(4) Exceeding Congress’s Power under the Tax and Spend Clause.


      As relevant to this Motion, the charges in the Superseding Indictment (Doc.

25) all relate (at least in part) to sales of artwork—laser-etched images on

small, flat pieces of metal called “autokeycards”—which the government has

alleged are machine gun conversion devices.


      I.     Factual Background


      The relevant underlying factual allegations are relatively simple, and they

can be found in the Complaint (Doc. 1). An ATF agent obtained at least one

                                         1
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 2 of 15 PageID 83




autokeycard. Evidently something of a machinist, the agent used a dremel to

drill the autokeycard metal into multiple pieces of different sizes and shapes,

which took about thirty-seven minutes. Doc. 1 at 19. The agent then used some

of those pieces to fabricate a “lightning link,” which the agent “installed” in a

semiautomatic rifle. Id. Essentially, the agent treated the autokeycard as a

raw material and made it into something different, apparently expecting that,

with a little gunsmithing, he could convert his rifle into a machine gun.

Predictably, however, mutilating the metal card and sticking the mangled

pieces of it inside the rifle simply caused the weapon to malfunction. “Tests” of

the Frankensteinian rifle revealed that the agent’s crude alterations made the

weapon fire erratically, and, at times, fire more than once per single trigger

pull. Doc. 1 at 19.


   II.   Argument


   First, 26 U.S.C. § 5845’s definitions of firearms and machine guns do not

reach laser-etched images or raw materials, so by charging Mr. Ervin for laser-

etched images on metal, the government has failed to state an offense under

§5861 or §5871. And, because the government alleges that Counts I-7 were

committed while violating another United States law, those Counts fail to state

an offense in part for the same reason. Second, assuming arguendo that §

5845’s definitions could include a laser-etched image on a piece of metal, the


                                        2
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 3 of 15 PageID 84




statutory scheme (1) violates the First Amendment as applied to Mr. Ervin,

and (2) is void for vagueness as applied to Mr. Ervin. Finally, even if the

statutory scheme is otherwise constitutional, it exceeds Congress’s power

under the Tax and Spend Clause of the United States Constitution.


          A. Counts 1-7 should be dismissed in part.
    Mr. Ervin moves to dismiss Counts 1-7 in part, for the same reasons

addressed below with respect to Counts 8-14, insofar as they allege that he

engaged in various transactions “while violating another law of the United

States.” Doc. 25 at 1, 2. There is no sufficient allegation that Mr. Ervin violated

“another law of the United States,” as discussed below. To the extent that the

laser-etched images at issue here could violate the law, those laws would be

unconstitutional as applied for the same reasons discussed below. 1


          B. Failure to State an Offense
    The Superseding Indictment fails to state an offense as to Counts 8-14. This

issue is properly resolved on a motion to dismiss, because “the infirmity in the

prosecution is essentially one of law.” United States v. Miller, 491 F.2d 638,

647 (5th Cir. 1974). Where, as here, “the indictment tracks the language of the



1 If, alternatively, the government is alleging violation of an additional
law not specified in the Superseding Indictment, the Superseding
Indictment does not adequately put Mr. Ervin on notice of the charges
against him. If this Court declines to partially dismiss Counts 1-7, Mr.
Ervin moves for a bill of particulars.
                                         3
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 4 of 15 PageID 85




statute, it must be accompanied with such a statement of the facts and

circumstances as will inform the accused of the specific offense, coming under

the general description, with which he is charged.” United States v. Sharpe,

438 F.3d 1257, 1263 (11th Cir. 2006). As an initial matter, the Superseding

Indictment fails to do this, and Counts 8-14 should be dismissed for that reason

alone. But even considering and taking as true the facts laid out in the

Complaint, the Superseding Indictment fails as a matter of law. The object

described by the government does not constitute a machine gun conversion

device under § 5845.


   It is clear from the face of the statute that machine gun conversion devices

are not laser-etched images on what amounts to raw materials. And, any

“ambiguity concerning the ambit of a criminal statute should be resolved in

favor of lenity.” Huddleston v. United States, 415 U.S. 814, 831 (1974). This is

because “principles of due process which mandate that no individual be forced

to speculate, at peril of indictment, whether his conduct is prohibited.” Dunn

v. United States, 442 U.S. 100, 112 (1979). The statute defines “machinegun”

(hereinafter “machine gun”) as follows:


      The term “machinegun” means any weapon which shoots, is
      designed to shoot, or can be readily restored to shoot, automatically
      more than one shot, without manual reloading, by a single function
      of the trigger. The term shall also include the frame or receiver of
      any such weapon, any part designed and intended solely and
      exclusively, or combination of parts designed and intended, for use
                                        4
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 5 of 15 PageID 86




      in converting a weapon into a machinegun, and any combination
      of parts from which a machinegun can be assembled if such parts
      are in the possession or under the control of a person.
26 U.S.C. § 5845(b) (2019). The Superseding Indictment indicates that

Mr. Ervin possessed “machinegun conversion devices,” so the only

potentially applicable part appears to be “any part designed and

intended solely and exclusively . . . for use in converting a weapon into a

machinegun.” 2 See Doc. 25 at 3.


      The Complaint alleged that Mr. Ervin’s website was selling “auto

sears or similar devices that convert weapons into machineguns.” 3 Doc.

1 at 4. Initially, the Complaint implied that Mr. Ervin was selling metal

cards with some kind of perforated design, such that an “auto sear” could

be “punch[ed] out.” Doc. 1 at 4. Later, however, it explained that




      2Bizarrely, the Complaint states that, according to the FTCB
report, the lightning link is “a ‘combination of parts designed and
intended, for use in converting a weapon to a machinegun’ and is
therefore a regulated firearm under the National Firearms Act.” Doc. 1
at 18. However, the autokeycards are individual objects, not sets or
combinations of objects. Cf. United States v. Was, 684 F. Supp. 350, 353
(D. Conn. 1988), aff'd, 869 F.2d 34 (2d Cir. 1989) (explaining that a
finished auto sear fell within the “combination of parts” language of
§ 5845(b) because it was “physically made up of more than one part”).

      3Notably, the complaint’s definition of “auto sear” is, at best,
overly simplistic. It treats the terms “auto sear” and “lightning link” as
interchangeable.
                                        5
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 6 of 15 PageID 87




“lightning link” 4 machine gun-conversion devices were “laser etched” on

a metal card. Id. at 17. The ATF agent’s use of a dremel for thirty-seven

minutes to create something new out of the metal card is not the same

as using a “part” to convert a weapon into a machine gun. See id. at 19.


      To the degree that the agent’s kludgy weapon can be called a

machine gun, making it required the agent to fabricate a part, using the

autokeycard as raw material. The statutory scheme does not restrict raw

materials or card-sized sheets of metal.


      Previously, ATF had issued guidance stating that a shoestring

with two loops tied in it was a “machine gun” under the statute. After

the guidance was used to impeach expert witnesses, the ATF reversed

its position, but still maintained that a shoestring added to a

semiautomatic firearm would be a machine gun. See Conversion kits,

Firearms Law Deskbook § 6:10 (citing Letter from Richard Vasquez,




      4Allegedly, lightning link devices can “slip over the hook in the top
of the disconnector in an AR-15 type receiver and be positioned in the
receiver over the top of the selector and under the rear intake pin.” Doc.
1 at 17. This can purportedly “replicate[ ] the function of an automatic-
sear and convert[ ] a semi-automatic AR-15 type firearm to shoot
automatically more than one shot, without manual reloading, by a
single function of the trigger.” Id. at 17-18.
                                       6
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 7 of 15 PageID 88




acting Chief, ATF Firearms Technology Branch, June 25, 2007, to Brian

A. Blakely, 903050:JPV, 3311/2007-615).


      Although the tied shoestring requires no modification whatsoever

before being attached to the semiautomatic firearm, it is not a machine

gun. And yet, the government claims that a piece of metal that needs to

be drilled for thirty-seven minutes by a skilled firearms agent in order

to be added to a gun that might then inconsistently shoot multiple times

per trigger-pull is a machine gun. Cf. Def. Distributed v. United States

Dep't of State, 838 F.3d 451, 454 (5th Cir. 2016) (discussing “an

unfinished piece of metal that looks quite a bit like a lower receiver but

is not legally considered one and may therefore be bought and sold freely”

that “requires additional milling and other work to turn into a functional

lower receiver”). An image on a metal card does not fit within the

statutory definition of a “machine gun” any more than a shoestring does.


      At least one district court has held that flat pieces of metal are not

firearms under federal law—even if they have laser perforations:


      However, the court simply does not believe that a flat piece of
      metal with laser perforations and holes constitutes a “receiver,”
      i.e., a “firearm.” Rather, the flat piece of metal is somewhat akin
      to a piece of paper with lines drawn on it as a guide to make a
      paper airplane. Although making the paper airplane might be the
      intended use, it is not an airplane until it is properly folded. Until
      that time, it is a patterned piece of paper. Simply put, this court

                                        7
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 8 of 15 PageID 89




        has no evidentiary or legal basis for holding that a flat piece of
        metal with laser perforations and some holes constitutes,
        ultimately, a “firearm.” It may become part of a firearm at some
        point, but not until further work has been accomplished to allow it
        to secure the stock, chamber, barrel and other parts. Until that
        time, it is not even a true component of a firearm, only a potential
        component of a firearm.
United States v. Prince, No. 09-10008-JTM, 2009 WL 1875709, at *3 (D.

Kan. June 26, 2009), rev'd on other grounds, 593 F.3d 1178 (10th Cir.

2010). Autokeycards are, unlike the flats in Prince, mere images etched

into metal. There is no legal basis for holding that they are machine

guns.


           C. The statutory scheme is unconstitutionally vague as applied to Mr.
              Ervin.
   To the extent that the statutory definition of machine gun does include Mr.

Ervin’s laser-etched image, the statute is unconstitutionally vague under the

Fifth Amendment as applied to Mr. Ervin.        The void-for-vagueness doctrine

requires that a criminal statute define an offense with sufficient clarity that

an ordinary person has fair notice of what conduct is prohibited and so as to

avoid arbitrary and discriminatory enforcement. See, e.g., Skilling v. United

States, 561 U.S. 358, 402-03 (2010).

   “The question of fair warning must begin with the language of the

statute itself.” United States v. Hunt, 526 F.3d 739, 743 (11th Cir. 2008).

The statute’s restriction of a part designed solely and exclusively for use


                                         8
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 9 of 15 PageID 90




in converting a weapon to a machine gun does not put on ordinary person

on fair notice that a laser-etched image on a metal card is a machine gun.


   There is nothing in the statutory scheme that appears to criminalize

images, and whether or not the image appears on a piece of metal does

not change the analysis. Many materials could be drilled into shapes that

could cause certain firearms to fire more than once with a single pull of

a trigger. That does not bring them all within the statute’s reach,

regardless of whether they could be manipulated or fabricated into a

“conversion device.”


   Plastic is one such material, as in the recent case, United States v.

Watson, No. 3:20-cr-00042-GMG-RWT (N.D. W. Va. 2020). In Watson,

the government alleged that the defendant 3d printed coat hangers that

could be used as auto sears; he did not merely draw pictures that looked

like them. See id. A closer analogy to Mr. Ervin’s case would be if that

defendant had taken an ultra-fine-point permanent marker and drawn

a picture that looked like a lightning link on a solid LEGO piece, 5 or on


      5 LEGO bricks and pieces are popular toys for children, and they
are made out of ABS plastic. See “What are Lego bricks made of, and
why is treading on them so painful?” Explorations of Everyday
Chemical Compounds (April 9, 2018) available at
https://www.compoundchem.com/2018/04/09/lego/ (last accessed March
30, 2021). ABS plastic is commonly used for 3D printing. See “The Free
Beginner’s Guide,” 3D Printing Industry: The Authority on Additive
                                       9
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 10 of 15 PageID 91




 a PETG plastic 6 food container. Where, as here, the medium is not itself

 a firearm, no ordinary person would have fair warning that using a

 particular medium to draw an image would result in criminal machine

 gun charges.


          D. The statutory scheme violates the First Amendment as applied to
             Mr. Ervin.

                    1. The autokeycard is protected expression.


    To the extent that the statute does indeed criminalize a laser-etched image,

 it violates the First Amendment as applied. Ultimately, Mr. Ervin is before

 this Court because of a drawing of what the government says is a lightning

 link. Artistic works, like drawings, are protected expression under the First

 Amendment.


    It is clearly the design of the image, rather than the material itself, that the

 government is targeting. Similarly-sized pieces of metal are abundant on the

 consumer market, used as credit cards, pocket survival tools, and more. It

 cannot be that the law criminalizes any piece of metal that could be drilled into

 something that could be used to make a machine gun. What the government




 Manufacturing, available at https://3dprintingindustry.com/3d-printing-
 basics-free-beginners-guide/ (last accessed April 8, 2021).
       6 The coat hangers in Watson were printed using PETG plastic.

 Watson, Doc. 1-1 at 15-16.
                                         10
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 11 of 15 PageID 92




 finds blameworthy here is not the metal. It is the drawing. That is the only

 thing that separates Mr. Ervin’s autokeycard from the popular titanium Apple

 Card. Notably, Mr. Ervin printed the same autokeycard design on t-shirts and

 hats, which shows that the design itself was a form of expression.


                    2. The restriction on Mr. Ervin’s expression is content-
                       based and cannot survive strict scrutiny.


    Because Mr. Ervin has been charged based on what his image depicts, it is

 a content-based restriction on his expression. Heightened judicial scrutiny is

 applied to specific, content-based restrictions on protected expression. Sorrell

 v. IMS Health Inc., 564 U.S. 552, 565 (2011). “It is rare that a regulation

 restricting speech because of its content will ever be permissible.” United

 States v. Playboy Ent. Grp., Inc., 529 U.S. 803, 818 (2000). To survive strict

 scrutiny, the government must demonstrate that the law is “justified by a

 compelling government interest and is narrowly drawn to serve that interest.”

 Brown v. Ent. Merchants Ass'n, 564 U.S. 786, 799 (2011).

    Criminalizing basic drawings of lightning links serves no compelling

 government interest. The definition at issue is part of the Internal Revenue

 Code. While increasing revenue through firearm taxes might be a substantial

 government interest, it is not compelling. See Arkansas Writers' Project, Inc.

 v. Ragland, 481 U.S. 221, 231 (1987). There is no option for someone like Mr.


                                        11
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 12 of 15 PageID 93




 Ervin to pay a tax on the images. If the government is aiming to limit available

 information on lightning links, the statutory scheme does not accomplish that:

 blueprints for lightning links are freely available on the internet. 7 Artistic

 replicas and renderings of both legal and illegal gun parts are common forms

 of political speech used to show support of Second Amendment rights. 8

 Restricting such artwork is not narrowly-tailored to any compelling

 government interest, and it cannot survive strict scrutiny.


           E. To the extent that the statute reaches Mr. Ervin’s conduct, it
              exceeds Congress’s power under the Tax and Spend Clause.
        “Congress cannot punish felonies generally.” Cohens v. State of Virginia,

 19 U.S. 264, 428 (1821). Accordingly, every criminal penalty it enacts “must

 have some relation to the execution of a power of Congress” (Bond, 572 U.S. at

 854), such as the “power to lay and collect taxes, duties, imposts and excises,

 to pay the debts and provide for the common defense and general welfare of

 the United States,” so long as they are “uniform throughout the United States.”

 U.S. Const., Art. I, § 8, cl. 1.




       7 See, e.g., Free Lightning Link Template, available at
 https://www.pinterest.com/pin/347973508706397446/ (last accessed
 March 31, 2021). The autokeycard image does not even rise to the level
 of a blueprint—it lacks any scale markings.
       8 See, e.g., AR-15 Keychains, available at

 https://www.etsy.com/market/ar_15_keychain?ref=pagination&page=2
 (last accessed March 31, 2021).
                                        12
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 13 of 15 PageID 94




       In Nat’l Fed’n of Indep. Bus. v. Sebelius, the Supreme Court upheld the

 Affordable Care Act’s (“ACA”) “penalty” as a “tax” properly within the scope of

 the Tax and Spend Clause. 567 U.S. 519, 561-75 (2012). Sebelius held that the

 ACA was not punitive because “[n]either the Act nor any other law attaches

 negative legal consequences to not buying health insurance, beyond requiring

 a payment to the IRS.” Id. at 567-68. Those factors distinguished the ACA from

 “a mere penalty with the characteristics of regulation and punishment.” Id. at

 573 (citing Dep’t of Revenue of Mont. v. Kurth Ranch, 511 U.S. 767, 779 (1994);

 Drexel Furniture, 259 U.S. at 38) (internal quotations omitted).

       Individuals who produce items like the autokeycard have no option to

 pay a tax. If they carve the wrong image into the wrong material, they face

 prosecution, regardless of their willingness to pay. That is not a tax; it is a

 mere penalty with the characteristics of regulation and punishment. The US

 Attorney’s Manual acknowledges as much: “ because it is impossible to comply

 with the registration and taxation provisions in the NFA, prosecutors should

 charge the unlawful possession or transfer of a machine gun made after May

 19, 1986 under § 922(o).” United States Justice Manual 9-63.516, “Charging

 Machinegun Offenses Under 18 U.S.C. § 922(o), Instead of Under the National

 Firearms Act,” 1999 WL 33219894, at *1. Accordingly, to the extent that the




                                       13
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 14 of 15 PageID 95




 statutory scheme criminalizes Mr. Ervin’s conduct here, it exceeds Congress’s

 power under the Tax and Spend Clause.


    III.   Prayer for Relief


    For the foregoing reasons, Mr. Ervin respectfully requests that this Court

 (1) dismiss Counts 1-7 in part, to the extent they allege a violation of another

 United States law; (2) dismiss Counts 1-8 in full; or, in the alternative (3) direct

 the government to file a bill of particulars detailing any other violations of

 United States law it intends to rely on and describing the particular objects

 that it believes constitute “machine gun conversion devices.”


    Dated:    April 12, 2021.


                                 JAMES T. SKUTHAN
                                 ACTING FEDERAL PUBLIC DEFENDER

                                 s/ Lisa Call
                                 _____________________________
                                 Lisa Call
                                 Assistant Federal Defender
                                 Florida Bar No. 0896144
                                 200 West Forsyth Street, Suite 1240
                                 Jacksonville, FL 32202
                                 Telephone: (904) 232-3039
                                 Facsimile: (904) 232-1937
                                 Lisa Call@fd.org




                                          14
Case 3:21-cr-00022-MMH-MCR Document 30 Filed 04/12/21 Page 15 of 15 PageID 96




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been furnished by

 electronic filing through the United States District Court to Cyrus Beatriz

 Zomorodian, US Attorney’s Office, 300 North Hogan Street, 7th Floor,

 Jacksonville, FL 32202 on March 19, 2021.


                             s/ Lisa Call
                             ______________________________
                             Lisa Call
                             Assistant Federal Defender




                                     15
